DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed October 5, 2021. Claims 1-8, 10-15 & 17-23 are pending. Claims 9 & 16 have been canceled. New claims 21-23 have been added.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Nicholls on November 5, 2021.
1.	(Currently Amended) A biopsy device, comprising:
an elongated housing having a vacuum port, the housing defining an inner cannula spring chamber in communication with the vacuum port via a vacuum lumen;
a spring compression member slidably mounted in and/or to the inner cannula spring chamber 
an inner cannula having a portion coupled to the spring compression member, wherein the spring compression member and the inner cannula are movable relative to the housing between a proximal, armed position, and a distal, fired position;

an inner cannula spring seated in the inner cannula spring chamber, wherein proximal movement of the spring compression member and the inner cannula relative to the housing between the distal, fired position and the proximal, armed position compresses the inner cannula spring;

an inner cannula arming valve having a valve body disposed in or adjacent to the vacuum lumen, the inner cannula arming valve being selectively moveable between a closed position and an open position to re-arm the inner cannula, wherein[[,]]:
 when in the open position, the inner cannula arming valve is configured to place the inner cannula spring chamber in communication with the vacuum port via the vacuum lumen to apply a vacuum force within the inner cannula spring chamber that moves the spring compression member and the inner cannula proximally relative to the housing to re-arm the inner cannula, and[[,]] 
when in the closed position, the inner cannula arming valve is configured to place the inner cannula spring chamber in communication with an atmosphere vent. 

10.	(Currently Amended)	A biopsy device, comprising:
a housing having a vacuum port;	
an outer cannula having a lumen and a tissue penetrating distal end, wherein a proximal end portion of the outer cannula is movably coupled to the housing and a distal portion of the outer cannula has a side tissue resection window;
an inner cannula slidably disposed in the lumen of the outer cannula, wherein the inner cannula is movably coupled to the housing, and wherein a proximal portion of the inner cannula extends out of a proximal end opening of the outer cannula;
a slider movably disposed in said housing, the slider defining an outer cannula spring chamber, wherein the proximal end portion of the outer cannula is coupled to the slider;
a spring compression member movably disposed in said housing, the spring compression member defining first and second inner cannula spring chambers, wherein a proximal portion of the inner cannula is coupled to the spring compression member;
an outer cannula spring seated in the outer cannula spring chamber, wherein proximal movement of the slider relative to the housing compresses the outer cannula spring;
a first inner cannula spring seated in the first inner cannula spring chamber,
a second inner cannula spring seated in the second inner cannula spring chamber, wherein proximal movement of the spring compression member and the inner cannula relative to the housing compresses the first and second inner cannula springs;
a vacuum lumen in fluid communication with each of the vacuum port, the first inner cannula spring chamber and the second inner cannula spring chamber; and
an inner cannula arming valve movably disposed in the vacuum lumen, the inner cannula arming valve being configured to selectively move between a closed position and an open position to re-arm the inner cannula, wherein:
when in the open position, the inner cannula arming valve is configured to simultaneously place the first and second inner cannula spring chambers in communication with the vacuum port to re-arm the inner cannula by applying a vacuum force within each of the first and second inner cannula spring chambers to move the spring compression member and the inner cannula proximally relative to the housing, and 
when in the closed position, the inner cannula arming valve is configured to simultaneously isolate the first and second inner cannula spring chambers from the vacuum port.
17.	(Currently Amended)	A biopsy device, comprising:
a housing defining an outer cannula spring chamber and an inner cannula spring chamber, the housing having a vacuum port;
an outer cannula having a lumen and a tissue penetrating distal end, wherein a proximal end portion of the outer cannula is movably coupled to the housing and a distal portion of the outer cannula has a side tissue resection window;
an inner cannula slidably disposed in the lumen of the outer cannula, wherein the inner cannula is movably coupled to the housing, and wherein a proximal portion of the inner cannula extends out of a proximal end opening of the outer cannula;
an outer cannula firing member movably disposed in the outer cannula spring chamber, wherein a proximal end portion of the outer cannula is coupled to the outer cannula firing member;
an inner cannula firing member movably disposed in the inner cannula spring chamber, wherein a proximal portion of the inner cannula is coupled to the inner cannula firing member;
an outer cannula spring seated in the outer cannula spring chamber, wherein proximal movement of the outer cannula firing member and the outer cannula relative to the housing compresses the outer cannula spring;
an inner cannula spring seated in the inner cannula spring chamber, wherein proximal movement of the inner cannula firing member and the inner cannula relative to the housing compresses the inner cannula firing spring;
an outer cannula vacuum lumen in fluid communication with the vacuum port and the outer cannula spring chamber;
an inner cannula vacuum lumen in fluid communication with the vacuum port and the inner cannula spring chamber;
an outer cannula arming valve disposed adjacent the outer cannula vacuum lumen and configured to selectively move between a closed position and an open position, wherein, when in the open position, the outer cannula arming valve places the outer cannula spring chamber in communication with the vacuum port and, when in the closed position, the outer cannula arming value isolates the outer cannula spring chamber from the vacuum port; and
an inner cannula arming valve disposed adjacent the inner cannula vacuum lumen and configured to selectively move between a closed position and an open position to re-arm the inner cannula independent from an arming of the outer cannula, wherein, when in the open position, the inner cannula arming valve places the inner cannula spring chamber in communication with the vacuum port to apply a vacuum force that moves the inner cannula firing member and the inner cannula proximally relative to the housing to re-arm the inner cannula and, when in the closed position, the inner cannula arming valve isolates the inner cannula spring chamber from the vacuum port.
Allowable Subject Matter
Claims 1-8, 10-15 & 17-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a biopsy device comprising, inter alia, a slider, an inner cutter coupled to the slider, a spring positioned within a compartment of the housing and coupled to the inner cutter and slider, a vacuum lumen in fluidly connected to the compartment and a valve such that when the valve is placed in an open position, a vacuum force generated inside the compartment causes the spring to compress and the inner cutter and slider to move proximally to an armed position.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791